Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2019

                                      No. 04-17-00782-CR

                                     Arthur Lee KIMBEL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6234
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
        Appellant’s reply brief was due December 31, 2018. See TEX. R. APP. P. 38.6(c). On
December 27, 2018, appellant filed a motion requesting a thirty (30) day extension of time to file
a reply brief. After consideration, we GRANT appellant’s request and ORDER appellant to file
his reply brief on or before February 6, 2019.




                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court